Citation Nr: 9918209	
Decision Date: 06/30/99    Archive Date: 07/07/99

DOCKET NO.  99-01 317	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a compensable evaluation for a right 
hydrocele.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Nancy R. Kegerreis

INTRODUCTION

The veteran served on active duty from April 1941 to November 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 1998 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida, which denied an increased rating.  


FINDING OF FACT

A right testicular abnormality is currently manifested by 
objective evidence of enlargement and mild tenderness.  


CONCLUSION OF LAW

The criteria for a 10 percent evaluation for a right hydrocele 
have been met.  38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 
38 C.F.R. §§  38 C.F.R. § 3.344, 4.29, 4.115b, Diagnostic 
Codes 7599-7523, 4.118, Diagnostic Code 7804 (1998).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board notes that the veteran's claim for an increased 
evaluation is well grounded within the meaning of 38 
U.S.C.A. § 5107.  A claim that a condition has become more 
severe is well grounded where the condition was previously 
service connected and rated, and the claimant subsequently 
asserts that a higher rating is justified due to an increase 
in severity since the original rating.  Caffrey v. Brown, 
6 Vet. App. 377, 381 (1994). Since the Board is satisfied 
that all relevant and available facts have been properly 
developed, no further assistance to the veteran is required 
to comply with the duty to assist mandated by 
38 U.S.C.A. § 5107.

Disability evaluations are administered under the Schedule 
for Rating Disabilities, which is designed to compensate a 
veteran for reductions in earning capacity as a result of 
injury or disease sustained as a result of or incidental to 
military service.  Bierman v. Brown, 6 Vet. App. 125, 129 
(1994).  In evaluating a disability, the VA is required to 
consider the average impairment in earning capacity resulting 
from such diseases and injuries and their residual conditions 
in civil occupations.  38 U.S.C.A. § 1155; Dinsay v. Brown, 
9 Vet. App. 79, 85 (1996).  

Although the Board must consider the whole record, 38 C.F.R. 
§ 4.2 (1998), where entitlement to compensation has already 
been established and an increase in disability rating is at 
issue, the present level of disability is of primary concern.  
Therefore, those documents created in proximity to the recent 
claim are the most probative in determining the current 
extent of impairment.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

The veteran's discharge examination in November 1945 noted a 
mild right hydrocele, and a summary of medical history by a 
military facility in September 1946 shortly after service 
noted that the veteran had been found to have a very small 
hydrocele which drained itself when he was supine, as well as 
a varicocele, which was not large enough to operate on and 
for which a suspensory was advised.  Examination in December 
1946 noted complaints of pain and swelling of the right 
testicle since 1941.  Examination revealed a reducible soft 
mass in the upper right scrotum which was diagnosed as a 
right inguinal hernia.  VA examination in November 1947, 
however, found none of these disorders.  A VA rating decision 
in November 1947 granted service connection at a 
noncompensable evaluation for a hydrocele, right, mild.  

VA examination in November 1976 was negative for both 
hydrocele and hernia.  A July 1981 VA disability evaluation 
examination, however, noted that the right testicle area 
appeared to be about 1 and 1/2 times the size of the left 
with some evidence of light transmission suggestive of a 
small right hydrocele.  In October 1995, the veteran 
underwent a private echo examination of the scrotum, which 
showed normal testicles, but epididymal cysts and a 
varicocele.  In April 1997, the veteran reopened his claim 
for a compensable rating for a right hydrocele, with a 
urinary condition and swelling of the surrounding testicle.  

The veteran was afforded a VA urology evaluation in December 
1997.  He complained of testicular swelling and pain after 
standing for more than one hour.  He had a reported history 
of benign prostatic hypertrophy and a testicular problem for 
50 years, but recently had had more discomfort.  Previous 
work-ups had suggested right inguinal hernia and hydrocele; 
the veteran had never had surgery.  Physical examination 
currently disclosed that the  testicles were descended and 
slightly tender, with the right side slightly larger than the 
left.  No masses were felt, and the testicles did not 
transilluminate.  The prostate was tender.  The examiner was 
unable to find a hydrocele.  The diagnoses were prostatitis 
and bilateral epididymitis.  

During an April 1997 VA outpatient examination, the veteran 
again stated that he had "pain" in his right testicle, but 
examination revealed his testicles normal to palpation.  In 
May 1997, the physician, noting the veteran's continued 
complaints determined to rule out hydrocele.  VA ultrasound 
examination in April 1998 provided an impression of scrotal 
ultrasound, demonstrating normal testes.  The right side 
showed a varicocele; in addition, two cysts were seen in both 
epididymal heads.  

An April 1998 private sonographic evaluation of the testicles 
revealed both testicles to be normal in size and sonographic 
texture.  There was a right-sided hydrocele seen and small 
epididymal cysts were seen bilaterally.  

A June 1998 VA outpatient examination noted a history of 
scrotal pain and swelling for 50 years with standing.  
Examination of the scrotum showed fullness and mild 
tenderness on the right side.  The assessment was varicocele.  

Also in June 1998, the veteran, desiring a second opinion, 
was referred for a consultation to a private urologist, Luis 
F. Maggiolo, M.D., with a history of bilateral hydroceles and 
bilateral epididymal cysts.  Physical examination revealed 
that the testicles were descended bilaterally and were 
normal.  The right side was larger than the left.  An 
epididymal cyst was seen on both sides, which could be 
transluminated well.  Testicular ultrasound showed a small 
hydrocele and bilateral epididymal cysts.  Dr. Maggiolo 
explained to the veteran that from the surgical point of 
view, there was nothing that could be done.  

A varicocele was again noted during an VA outpatient 
examination in September 1998.  An outpatient physician in 
October 1998 also diagnosed right testicular varicocele, 
found the testicles mildly enlarged, and recommended 
conservative therapy.  

In April 1999, the veteran testified at a hearing at the RO 
before the undersigned Member of the Board, stating that he 
had been hospitalized at a Naval hospital in 1947 for 
testicular problems a short time after he had been discharged 
from the Army.  He stated that it had been hard for him to 
work because every evening he had considerable swelling and 
discomfort in the area, requiring him to wear a truss, which 
had been issued by a private provider.  Reported symptoms of 
testicular pain and urinary frequency, he felt, had become 
worse.  

The veteran is currently evaluated under 38 C.F.R. § 4.115b 
under Diagnostic Code 7599 relative to the genitourinary 
system at a noncompensable evaluation.  When an unlisted 
condition is encountered it will be permissible to rate under 
a closely related disease or injury in which not only the 
functions affected, but the anatomical localization and 
symptomatology are closely analogous.  Conjectural analogies 
will be avoided, as will the use of analogous ratings for 
conditions of doubtful diagnosis or for those not fully 
supported by clinical and laboratory findings.  Nor will 
ratings assigned to organic diseases and injuries be assigned 
by analogy to conditions of functional origin.  38 C.F.R. 
§ 4.29.  In the case of this veteran, the Board finds that he 
could be rated by analogy under Diagnostic Code 7523 for 
complete atrophy of one testis, but the evaluation would also 
be noncompensable.  

Longitudinal review of the medical record shows that the 
service connected disability has been variously 
characterized.  Presently, VA and private examiners disagree 
as to whether the veteran has a right hydrocele or a right 
varicocele.  Despite these different diagnoses, it is clear 
that the veteran had some type of testicular abnormality in 
service; that he has been service-connected for a testicular 
abnormality for more than 50 years; and that he currently has 
mild tenderness and some enlargement of the right testicle.  
On the other hand, the medical evidence does not show that 
the service connected disability is the cause of the urinary 
frequency of which the veteran has complained.

Based on the facts of this case, the Board is of the opinion 
that the right testicle disability can be rated by analogy to 
Diagnostic Code 7804.  Under this code, scars, superficial, 
tender and painful on objective demonstration, warrant a 10 
percent evaluation.  Finding the veteran's hearing testimony 
credible, and with application of the benefit of the doubt 
rule, the Board finds that an allowance of a 10 percent 
evaluation under Diagnostic Code 7804 is in order.  


ORDER

An evaluation of 10 percent for a right hydrocele is granted, 
subject to regulations governing the payment of monetary 
benefits.  



		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals



 

